Citation Nr: 0600180	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-31 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel
INTRODUCTION

The veteran had active service from June 1955 to December 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the veteran's claim for 
service connection of PTSD.  

In October 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The Board also received additional evidence from the veteran 
in October 2005, which was accompanied by a waiver of the 
RO's right to initial consideration of the new evidence.  38 
C.F.R. §§ 19.9, 20.1304(c) (2005).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.        


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's claimed in-service stressor of sexual 
assault has been corroborated by credible supporting 
evidence.  

3.  The competent medical evidence of record shows that the 
veteran's currently diagnosed PTSD has been linked to her 
claimed in-service stressor of sexual assault. 
CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

In light of the full grant of benefits in this decision, it 
is clear that no further notification under the VCAA is 
necessary and no further assistance on VA's part is necessary 
to develop facts pertinent to the veteran's claim. 


II.	Evidence

In February 2003, the veteran described the circumstances 
surrounding her claimed sexual assault.  She wrote that she 
and her friend went to the N.C.O. club on the base in October 
1955 and were invited to sit with "some Spanish guys."  Her 
friend left the table and began dancing while the veteran 
went to the bathroom.  When she returned to her table, she 
finished her beer.  The next thing she remembered was 
awakening in her bed the next morning with a "terrible 
headache."  Her panties were "torn and bloody" and her 
body ached.  After taking a shower, she cried and confided to 
R.M.S. that she had been raped.  She additionally concluded 
that someone must have drugged her drink while she was in the 
bathroom.  She decided not to report the rape but discovered 
she was pregnant two months later when seeking treatment for 
a knee injury.  After her pregnancy was discovered, the 
veteran was immediately discharged from service.  She became 
depressed and suicidal due to her rape and resulting 
pregnancy and indicated that she had taken an overdose of 
aspirin days after her discharge.  She later sought treatment 
at a local mental health clinic.      

The veteran's service medical records were fire-related and 
unavailable for review.  

A birth certificate is of record showing that the veteran 
gave birth to a son in June 1956.  The veteran explained that 
he was born a few weeks early.    

A June 2003 letter from a North Carolina mental health center 
reveals that the veteran was treated at the facility from 
October 1956 to February 1957.  Treatment records were 
unavailable and could not be located.  

A May 2001 letter from a New York psychiatric center reveals 
that the veteran was hospitalized from March 1964 to April 
1965.  Treatment records were unavailable and could not be 
located.    

A December 1970 hospital summary showed that the veteran was 
admitted because she had tried to commit suicide twice after 
an argument with neighbors.  The veteran told examiners that 
she had been admitted at least twice to a New York hospital 
in 1963 for mental illness.  She was diagnosed with latent 
schizophrenia (pseudosociopathic type) with a "guarded" 
prognosis.    

The statements written by friends and family of the veteran 
dated from May 2001 to June 2003 generally relate that the 
veteran told them that she was drugged and raped while in the 
military.  The veteran had also reported that her first son 
was the product of the in-service rape and that she suffered 
a strained relationship with him, in part, because she was 
unable to tell him who his father was.  They also wrote that 
the veteran became suicidal and depressed after service as a 
result of her sexual assault.  A friend of the veteran 
(M.T.), who had known her since they were young, specifically 
noted that the veteran was a "changed person" after 
service.     

In March 2003, the veteran requested a change of doctor.  She 
noted that she would rather be seen by a woman because she 
had been "so abused by men" that it was difficult for her 
to open up to Dr. A.S.

The March 2003 letter from the Vet Center reveals that the 
veteran began counseling for military sexual trauma with PTSD 
symptoms compounded by depression in August 2002.  The Vet 
Center social worker (P.L.K.) also wrote that the veteran 
showed chronic PTSD and depression secondary to PTSD on Axis 
I.  P.L.K. added that she strongly endorsed the veteran's 
claim for compensation for military sexual trauma.    

In May 2003, the veteran's new treating psychiatrist, Dr. 
M.E., submitted an examination report in support of the 
veteran's claim for post-traumatic stress disorder following 
sexual assault due to her military service.  Dr. M.E. noted 
that the veteran had been in treatment in the VA system since 
1999 and had been treated by Dr. A.S. from October 2000 to 
April 2003 before being transferred to her care.  She also 
wrote that the veteran was referred for military sexual 
trauma (MST) counseling when she revealed her sexual assault 
history to her rheumatologist in June 2002 and had been 
accepted into VA's women's trauma group and PTSD clinic.  Dr. 
M.E. recounted the veteran's report of her in-service rape 
and subsequent series of suicide attempts that included 
overdosing on aspirin and slitting her wrists between 1955 
and 1980.  In addition, she detailed the veteran's history of 
treatment and hospitalization for mental illness.  Dr. M.E. 
also advised that the veteran was found to be depressed with 
crying spells, sad mood, fatigue, constant worrying, and 
trouble trusting others when she presented to the VA medical 
center in October 2000.  Her diagnostic impressions of the 
veteran were chronic post-traumatic stress disorder, 
depression, and dysthymia on Axis I.  She added that she 
concurred with P.L.K. in endorsing the veteran's application 
for compensation for military sexual trauma based on her 
history.        

The June 2003 letter written by the veteran's social worker 
(S.L.M.) at a VA medical center reads that the veteran was 
diagnosed in February 2003 with post traumatic stress 
disorder as a result of military related sexual trauma.  The 
social worker explained that the veteran suffers from a full 
range of PTSD symptoms as well as depression that were at 
times debilitating for her.  

In October 2005, the veteran submitted a statement from her 
friend and fellow veteran (M.R.G.).  M.R.G. wrote that she 
had been friends with the veteran in service and had 
accompanied her to the N.C.O. club on the night of the 
veteran's reported rape.  The next day, she explained that 
the veteran had cried and asked for her forgiveness in 
leaving her at the club the night before.  The veteran then 
confided to M.R.G. that she had been raped.  M.R.G. also 
noted that she knew that the veteran's rape continued to hurt 
her.  


III.  	Legal Criteria

VA regulation 38 C.F.R. § 3.304(f) (2005) sets forth the 
three elements required to establish service connection for 
PTSD.  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) (2005); (2) combat 
status or credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between diagnosed PTSD and the claimed in-
service stressor.

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2005).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2005).  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Where the veteran's service medical records are presumed 
destroyed or are otherwise unavailable through no fault of 
the claimant, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
§ 5107(b) (West 2002); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).     


IV.  	Analysis

The veteran contends that her military sexual assault has 
resulted in her currently diagnosed PTSD and seeks 
entitlement to service connected compensation benefits.  

In regard to the first criterion required to establish 
service connection, the medical evidence of record reflects 
that the veteran is currently diagnosed with PTSD.  
Specifically, the May 2003 examination report written by Dr. 
M.E. noted a diagnosis of chronic, post-traumatic stress 
disorder on Axis I.    

In regard to the second criterion required to establish 
service connection for PTSD, the Board notes that the 
veteran's claimed stressor is related to a personal assault 
rather than combat.  As such, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's statements as to the occurrence of the claimed in-
service stressor-sexual assault.  

After careful review of the evidence, the Board finds that 
the veteran has submitted sufficient corroborative evidence 
to substantiate the occurrence of the claimed stressor of 
sexual assault.  Specifically, M.R.G. wrote that the veteran 
informed her of the rape the day after it took place and was 
never able to tell her son who his father was.  The record 
reflects that the veteran gave birth to a son in June 1956, 
which indicates that the veteran became pregnant during 
service.  In addition, M.T. wrote that the veteran was a 
"changed person" after service due to the military sexual 
assault and pregnancy as she had become suicidal and 
depressed.   Moreover, the medical evidence shows that the 
veteran has often received treatment for mental problems 
since service and was first treated at a mental health center 
in October 1956, which is less than a year from discharge.    

Finally, there is competent medical opinion evidence linking 
the veteran's PTSD to her claimed in-service sexual assault.  
In her May 2003 examination report, the veteran's treating 
psychiatrist, Dr. M.E., clearly attributed the veteran's PTSD 
to her in-service sexual assault.  Moreover, the VA and Vet 
Center social workers also related the veteran's PTSD to her 
military sexual assault.        

Consequently, the veteran meets all three criteria of 
38 C.F.R. § 3.303(f) (2005) for a grant of entitlement to 
service connection for PTSD.



ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals












 Department of Veterans Affairs


